   8:21-cr-00162-RFR-MDN Doc # 20 Filed: 08/11/21 Page 1 of 1 - Page ID # 44




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                     8:21CR162

        vs.
                                                                        ORDER
SCOTT JOSEPH NIELSEN,

                       Defendant.


       The defendant has filed a Motion to Suppress Search and Request for Evidentiary Hearing
and Oral Argument (Filing No. 18). Accordingly,

       IT IS ORDERED:

       1. On or before August 17, 2021, the government shall file its brief in opposition to the
          defendant’s motion. See NECrimR 12.3(c).

       2. On or before August 24, 2021, the parties shall meet and confer to resolve any issues
          not requiring an evidentiary hearing, agree upon any factual stipulations to be presented
          to the court, and discuss proposed exhibits and witnesses.

       3. On or before August 31, 2021, the parties shall deliver to the undersigned’s chambers
          via email to nelson@ned.uscourts.gov or hand delivery their proposed witness list(s),
          exhibit list(s), and copies of all exhibits.

       4. A telephone status conference to discuss prehearing matters and the scheduling of an
          evidentiary hearing will be held before the undersigned magistrate judge on September
          7, 2021, at 11:30 a.m. Conferencing instructions will be provided under a separate
          order.

       Dated this 11th day of August, 2021.

                                                    BY THE COURT:

                                                    s/Michael D. Nelson
                                                    United States Magistrate Judge
